Citation Nr: 1727575	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  11-27 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to type 2 diabetes mellitus and peripheral artery disease (PAD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Rasool, Associate Counsel





INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from July 1964 to June 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2010 and February 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

A notice of disagreement was received in March 2011, a statement of the case was issued in September 2011, and a substantive appeal was received in October 2011.

In October 2013, the Board remanded this claim to schedule the Veteran for a hearing before a VLJ of the Board.  The Veteran failed to appear (without giving cause) and his hearing request is considered withdrawn.

In September 2016, the Board remanded this case for additional development and examination.  In satisfaction of the Board's remand, the RO scheduled the Veteran for an examination in December 2016; however the Veteran failed to appear.  The Veteran has not submitted any evidence showing good cause for failing to appear at the examination.

The Agency of Original Jurisdiction (AOJ) issued a supplemental statement of the case (SSOC) in March 2017 and the case has now returned to the Board for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

As noted above, the Veteran failed to report for VA examination in December 2016, without good cause shown.  Nevertheless, the Board finds that the questions posed to the examiner in the September 2016 remand of this case by the Board require a medical opinion.  Therefore, the Board will remand the case again for VA examination.  If the Veteran again fails to report for examination, however, the AOJ is requested to forward the claims file to a suitably qualified examiner for medical opinion, based on the record as contained in the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims folder any outstanding VA treatment records since March 2017.

2.  Arrange for the Veteran to be examined by an appropriate medical professional to determine whether the Veteran has peripheral neuropathy of the lower extremities, and if so its etiology.  Notice of the examination date, time, and location should be sent to the Veteran's correct current address and such notice should be documented in the record.  The entire record must be reviewed by the examiner, and any tests or studies deemed necessary must be completed.  The examiner should provide opinions as to the following:

a. Does the Veteran have peripheral neuropathy of the lower extremities?  The examiner must reconcile any finding that he does not with conflicting evidence in the record, specifically including the November 2012 private treatment record noting Gabapentin was prescribed to treat the Veteran's neuropathy; and 2014-15 VA treatment records indicating the Veteran has a history significant for neuropathy.

b. If peripheral neuropathy of the lower extremities is diagnosed, please identify its likely etiology, specifically is it at least as likely as not (a 50 percent or better probability) that it:

i. Is related directly to the Veteran's service, to include as due to herbicide exposure? 

or

ii. Was it caused or aggravated by either the Veteran's service-connected type 2 diabetes mellitus or peripheral artery disease of both lower extremities?

If the Veteran does not report for the scheduled examination, the examiner must provide responses to the inquiries above, based on the records contained in the claims folder.

If the examiner is unable to provide a requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner must provide complete explanatory rationale for all opinions and conclusions reached.
3.  After undertaking any other development deemed appropriate, readjudicate the claim.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of this claim.  See C.F.R. § 3.655 (2012).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




